     Case 1:20-cr-00154-LO Document 52 Filed 04/12/21 Page 1 of 2 PageID# 372




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                          )
                                                   )
v.                                                 )   Criminal No: 1:20cr154
                                                   )   The Honorable Liam O’Grady
JOHN CAMERON DENTON                                )
     Defendants.                                   )

         UNOPPOSED MOTION TO CONTINUE THE SENTENCING HEARING

        The defendant, John Cameron Denton, by and through undersigned counsel, respectfully

requests that this Court continue the sentencing hearing tht is scheduled for April 13, 2021.

     1. Counsel timely received the government’s position on sentencing on April 7.

     2. Undersigned counsel delivered the government’s position directly to the jail on April 8

        along with the final version of the presentence investigation report.

     3. Counsel requires additional time to review the government’s position with Mr. Denton

        and his family in order to prepare his position on sentencing.

     4. The government does not object to this request and, after conferring with Mr. Denton’s

        family who will be traveling from Texas to attend the sentencing hearing, it appears that

        May 4, 2021, is the earliest available date.

        Wherefore, for the foregoing reasons, Mr. Denton respectfully requests that this Court

grant his unopposed motion to continue the April 13, 2021, sentencing hearing. Counsel

proposes that the matter be rescheduled to May 4, 2021 if that date is available to the Court.
   Case 1:20-cr-00154-LO Document 52 Filed 04/12/21 Page 2 of 2 PageID# 373




                                                            Respectfully submitted,
                                                            John Cameron Denton


                                                            By: /s/ Andrew M. Stewart        .
                                                            ANDREW M. STEWART, ESQ.
                                                            Virginia State Bar No. 68683
                                                            Attorney for the Defendant
                                                            2007 15th Street North, Suite 201
                                                            Arlington, VA 22201
                                                            Phone: 703-248-0626
                                                            Fax: 703-248-8971
                                                            andrew.m.stewart.esq@gmail.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April, 2021, I electronically filed the foregoing
motion with the clerk of the court using the CM/ECF system, which will send an electronic copy
to the following:

Carina Cuellar
Assistant United States Attorney
U.S. Attorney’s Office, Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314

                                                            By: /s/ Andrew M. Stewart        .
                                                            ANDREW M. STEWART, ESQ.
                                                            Virginia State Bar No. 68683
                                                            Attorney for the Defendant
                                                            2007 15th Street North, Suite 201
                                                            Arlington, VA 22201
                                                            Phone: 703-248-0626
                                                            Fax: 703-248-8971
                                                            andrew.m.stewart.esq@gmail.com
